            Case 5:21-cv-00066-JKP Document 1-2 Filed 01/27/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                              Petitioner,           )
                                                    )
V.                                                  )       CIVIL NO. SA-21-CV-00066
                                                    )
$63,760.00, MORE OR LESS, IN UNITED                 )
STATES CURRENCY,                                    )
                                                    )
                              Respondent.           )

                       NOTICE OF COMPLAINT FOR FORFEITURE

       1.       On January 27, 2021, a Verified Complaint for Forfeiture in rem was filed in this

Court by the United States Attorney for the Western District of Texas and Assistant United States

Attorney Mary Nelda G. Valadez, against the property described below, which is also specifically

described in the Verified Complaint for Forfeiture, for violations of Title 21 U.S.C. §§ 801, et.

seq., and subject to forfeiture to the United States of America pursuant to Title 21 U.S.C. §

881(a)(6), namely:

       $63,760.00, More or Less, in United States Currency,

hereinafter the “Respondent Currency.”

       2.       Pursuant to Supplemental Rule G(4)(b), notice to any person who reasonably

appears to be a potential claimant shall be by direct notice. Accompanying this notice is the

Verified Complaint for Forfeiture which has been filed in this cause and which describes the

Respondent Currency. Pursuant to Supplemental Rule G(4)(b), any person claiming an interest

in the Respondent Currency who has received direct notice of this forfeiture action must file a

Claim, in compliance with Rule G(5)(a), with the court within thirty-five (35) days after the

notice was sent, if delivered by mail (if mailed, the date sent is provided below), or within 35
                                                                                 APPENDIX A
           Case 5:21-cv-00066-JKP Document 1-2 Filed 01/27/21 Page 2 of 2




days of the date of delivery, if notice was personally served. An Answer or motion under Rule

12 of the Federal Rules of Civil Procedure must then be filed within twenty-one (21) days of the

Claim being filed.

       The Claim and Answer must be filed with the Clerk of the Court, 655 E. Cesar E. Chavez

Blvd., Room G65, San Antonio, Texas 78206, and copies of each must be served upon Assistant

United States Attorney Mary Nelda G. Valadez, 601 N.W. Loop 410, Suite 600, San Antonio,

Texas 78216, or default and forfeiture will be ordered. See Title 18 U.S.C. § 983(a)(4)(A) and

Rule G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions.

       Failure to follow the requirements set forth above will result in a judgment by default taken

against you for the relief demanded in the complaint.

       DATE NOTICE SENT:




                                                2
